UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 96-40706
                         Summary Calendar




                         TONY RAY JONES,

                                             Plaintiff-Appellant,


                              VERSUS


     WAYNE SCOTT; UNIDENTIFIED YOUNG, Warden, Robertson Unit;
UNIDENTIFIED BELL, Warden, Robertson Unit; UNIDENTIFIED STEPHENS,
Major, Robertson Unit, UNIDENTIFIED WEBB, Lt., Robertson Unit;
ALTON D. CASKEY, Warden, Michael Unit; JAMES SHERIDAN, CO, Michael
Unit; JAMES W. NASH, CO, Michael Unit; MICHAEL MCCALLERY, CO, III,
Michael Unit; LEANOR ROSIER, CO, III, Michael Unit,


                                            Defendants-Appellees.



           Appeal from the United States District Court
                 For the Eastern District of Texas
                            (6:95-CV-830)
                          November 1, 1996


Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:1

      Tony Ray Jones, Texas state prisoner ##597240, appeals from

the district court’s dismissal of his civil rights complaint for

failure to obey a court order pursuant to Fed. R. Civ. P. 41(b).

  1
   Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
Because Jones does not address the basis for the district court’s

dismissal in his appellate brief, however, his challenge to the

dismissal is deemed abandoned on appeal. See Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993).      Neither does Jones adequately brief

his claims that the district court erred by denying his motion for

the appointment of counsel, that the district court erred by

denying his motion for a preliminary injunction, that the district

court erred by severing a portion of his claims, and that the court

erred by denying his motion for discovery.         These claims are also

deemed abandoned on appeal.      See id.    Jones’ argument that he was

entitled to a second Spears2 hearing is without merit.                 The

magistrate judge notified Jones after the initial hearing that if

he filed an amended complaint, the court would evaluate the amended

complaint and determine whether an amended Spears hearing was

necessary.    Jones   chose   not    to    file   an   amended   complaint.

Accordingly, the judgment of the district court is affirmed.

      AFFIRMED.




  2
   Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

                                     2